Judge Greene
concurring in the result.
While I agree with the majority’s disposition of this case, I disagree with any holding that compliance with the Building Code by defendants General Electric and Walsh absolutely insulates them from liability for building design or construction. While there is no evidence these defendants violated Section 42-42(a)(l) and the Building Code, it does not necessarily follow that compliance with the Code conclusively demonstrates the exercise of due care. See W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser and Keeton on The Law of Torts Sec. 36 at 233 (5th ed. 1984); Restatement (Second) of Torts Sec. 288C (1965) (“Compliance with a legislative enactment or an administrative regulation does not prevent a finding of negligence where a reasonable man would take additional precautions”). Section 101.2 (1978) of the North Carolina Building Code specifically states that its purpose is to “provide certain minimum standards, provisions and requirements for safe and stable design . . . .” (Emphasis supplied.) See also Thomas v. Dixson, 88 N.C. App. 337, 343, 363 S.E. 2d 209, 213 *662(1988) (whether or not a building meets building code standards is not determinative of negligence); cf Pasour v. Pierce, 76 N.C. App. 364, 367, 333 S.E. 2d 314, 317 (1985) (issuance of building permit is not necessarily evidence of the safety of a building), disc. rev. denied, 315 N.C. 589, 341 S.E. 2d 28 (1986).
The defendants submitted evidence in support of their motion for summary judgment that the building was constructed in accordance with industry standards. Therefore, the plaintiff had the burden to come forward with a forecast of evidence showing defendants G.E. or Walsh did not exercise due care in the construction of the building. Campbell v. Board of Education, 76 N.C. App. 495, 499, 333 S.E. 2d 507, 510 (1985) (when movant adequately supports motion for summary judgment, nonmovant must come forward with facts controverting facts put forward by movant), disc. rev. denied, 315 N.C. 390, 338 S.E. 2d 878 (1986). Plaintiff failed to show any applicable standard of care with which G.E. or Walsh had to comply. The submitted affidavits do not purport to establish a standard of care, merely stating that in the affiants’ opinions, the Building Code was not enough protection since it provided only “minimal fire safety regulations.” There were no affidavits alleging defendants did not comply with industry standards or exercised anything other than reasonable care under the circumstances in regard to the premises. See 65 C.J.S. Negligence Sec. 81(1) at 977 (1966) (due care ordinarily exercised when construction is substantially the same as that in common and general use in similar buildings). In the absence of a showing by plaintiff of a breach by G.E. or Walsh of the applicable standard of care, summary judgment was properly entered for defendants G.E. and Walsh. See Rorrer v. Cooke, 313 N.C. 338, 357, 329 S.E. 2d 355, 367 (1985) (fact that one attorney-witness testifies he would have acted differently from defendant in attorney malpractice case is not sufficient forecast of evidence showing breach of duty of care). I therefore concur in the result as to defendants G.E. and Walsh and concur in the majority opinion as to defendant Nelms.